         Case 1:17-cv-01789-DLC Document 583 Filed 05/27/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK



 SECURITIES AND EXCHANGE
 COMMISSION,

                               Plaintiff,

                       v.                               CASE NO. 17-CV-1789 (DLC)

 LEK SECURITIES CORPORATION,                            PLAINTIFF SEC’S NOTICE OF
 SAMUEL LEK,                                            RECEIPT OF PAYMENTS IN
 VALI MANAGEMENT PARTNERS dba                           PARTIAL SATISFACTION OF
   AVALON FA LTD,                                       FINAL JUDGMENT
 NATHAN FAYYER, and
 SERGEY PUSTELNIK a/k/a
 SERGE PUSTELNIK,
                        Defendants.



        Plaintiff Securities and Exchange Commission (“SEC”) hereby provides notice of

payments that it has received, which have been applied toward the final judgment entered in this

case.

        1.     On April 14, 2020, this Court entered a final judgment (“Final Judgment”) against

defendants Vali Management Partners dba Avalon FA LTD (“Avalon”), Nathan Fayyer

(“Fayyer”) and Sergey Pustelnik a/k/a Serge Pustelnik (“Pustelnik”). ECF No. 580.

        2.     Among other things, the Final Judgment provided that Avalon, Fayyer and

Pustelnik were jointly and severally liable for disgorgement of $4,495,564, plus prejudgment

interest of $131,750, for a total of $4,627,314. The Final Judgment further ordered Avalon,

Fayyer and Pustelnik each to pay a civil money penalty in the amount of $5,000,000.

        3.     The Final Judgment ordered Lek Securities Corporation (“Lek”) to pay to the
         Case 1:17-cv-01789-DLC Document 583 Filed 05/27/20 Page 2 of 3



SEC money or assets that Lek held in the name of or for the benefit of Avalon, which had been

frozen pursuant to this Court’s order entered on July 31, 2017 (ECF No. 95). The Final

Judgment also ordered the Clerk of Court to transfer to the SEC funds of Avalon that it held in

the Registry of the Court, which also had been frozen pursuant to the July 31, 2017 order.

        4.     The Final Judgment provided that the Avalon funds transferred to the SEC by Lek

and by the Clerk of Court would be applied first to the prejudgment interest owed by Avalon,

then to the disgorgement owed by Avalon, and that any remaining amounts would be applied to

the penalty owed by Avalon. The Final Judgment further provided for the SEC to file a notice of

the amounts received from Lek and the Clerk of Court, and the remaining amounts due from

Avalon, Fayyer and Pustelnik.

        5.     The SEC hereby provides notice that it received payment of $2,633,146.32 from

the Clerk of Court on April 28, 2020, and received payment of $2,650,452.29 from Lek on April

28, 2020. The SEC thus received a total of $5,283,598.61 from the Clerk of the Court and Lek

Securities.

        6.     The $5,283,598.61 received by the SEC satisfies the prejudgment interest and

disgorgement amounts jointly and severally owed by defendants Avalon, Fayyer and Pustelnik

under the Final Judgment, and leaves $656,284.61 to be applied towards the civil money penalty

owed by Avalon. The civil penalty amounts owed by defendants Fayyer and Pustelnik remain

due in full.

        7.     After applying the $656,284.61 to the $5,000,000 civil money penalty owed by

Avalon, Avalon still owes $4,343,715.39 of its civil money penalty. Fayyer continues to owe the

$5 million civil money penalty imposed against him by the Final Judgment, and Pustelnik

continues to owe the $5 million civil money penalty imposed against him by the Final Judgment.
                                                2
         Case 1:17-cv-01789-DLC Document 583 Filed 05/27/20 Page 3 of 3



The following chart reflects the amounts owed by each of the defendants after the application of

the Avalon funds received from Lek and the Clerk of the Court:

                               Avalon                Pustelnik                Fayyer

 Disgorgement and              $0                    $0                       $0
 Prejudgment Interest Still
 Owed
 Penalty Still Owed            $4,343,715.39         $5,000,000               $5,000,000


Dated: May 27, 2020                                 Respectfully submitted,

                                                            /s/ David J. Gottesman
                                                    David J. Gottesman
                                                    Olivia S. Choe
                                                    Sarah S. Nilson
                                                    U.S. Securities and Exchange Commission
                                                    100 F Street N.E.
                                                    Washington, D.C. 20549
                                                    Tel: (202) 551-4470 (Gottesman)
                                                    GottesmanD@sec.gov
                                                    Attorneys for Plaintiff


                                CERTIFICATE OF SERVICE

       I hereby certify that on May 27, 2020, a true and correct copy of the above document was

served on all counsel of record by filing this document using the CM/ECF system.


                                                    /s/ David J. Gottesman




                                                3
